This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0512

                           Ramon Jimenez Ruiz, petitioner,
                                    Appellant,

                                          vs.

                                  State of Minnesota,
                                     Respondent.

                              Filed December 21, 2015
                                     Affirmed
                                  Connolly, Judge

                          Washington County District Court
                              File No. 82-CR-08-555


Cathryn Middlebrook, Chief Appellate Public Defender, Carol Comp, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Peter Orput, Washington County Attorney, Peter S. Johnson, Assistant County Attorney,
Stillwater, Minnesota (for respondent)


      Considered and decided by Connolly, Presiding Judge; Smith, Judge; and Minge,

Judge.





 Retired judge of the Court of Appeals, serving by appointment pursuant to Minn. Const.
art. VI, § 10.
                         UNPUBLISHED OPINION

CONNOLLY, Judge

       Appellant challenges the denial of his petition for postconviction relief without an

evidentiary hearing. Appellant argues that he should be allowed to withdraw his guilty

plea to one count of fifth-degree possession of a controlled substance because of testing

deficiencies that were discovered at the St. Paul Police Department Crime Lab

(“SPPDCL”). Specifically, he argues that his petition was not time-barred and he is entitled

to postconviction relief (or at least an evidentiary hearing) because of newly discovered

evidence, a Brady violation, a due-process violation, manifest injustice, and ineffective

assistance of counsel. We affirm.

                                         FACTS

       On January 15, 2008, appellant Ramon Jimenez Ruiz was stopped and when the

police discovered he did not have a valid driver’s license, the police towed his car. During

an inventory search of the vehicle, officers found small baggies containing a crystal

substance and a glass pipe. The substance was believed to be an illegal drug.

       On January 16, 2008, appellant was charged with two counts of fifth-degree

possession of a controlled substance in violation of Minn. Stat. § 152.025, subd. 2(a)(1)

(2006). Count two of the criminal complaint was dismissed pursuant to a plea agreement.

The SPPDCL tested the evidence on February 28, 2008 and disclosed the findings to

appellant on April 7, 2008, after appellant pleaded guilty to one of the charged offenses as

part of the plea agreement. Appellant testified at his plea hearing that he knew that the

baggies containing methamphetamine and cocaine were in the car and that appellant knew


                                             2
they were controlled substances.       On May 29, 2008, appellant received a stay of

adjudication of sentence on count one with a five-year term of probation and certain

conditions. He did not appeal.

       On May 29, 2009, the district court found that appellant had violated the terms of

his probation and revoked the stay of adjudication, imposed a 15-month prison sentence

but stayed its execution, and ordered appellant to serve 90 days in jail. On August 18,

2009, the district court found appellant had violated the terms of his probation a second

time and revoked the stay of execution of sentence and executed the 15-month prison

sentence.

       On July 18, 2014, appellant filed a petition for postconviction relief, seeking to

withdraw his guilty plea, or alternatively requesting an evidentiary hearing regarding the

testing of the controlled substance performed by the SPPDCL. The SPPDCL abandoned

the test results based on systemic problems at the SPPDCL in 2012.1 Respondent

acknowledged the significant deficiencies in the operating procedures of the SPPDCL and

thus the merits of the deficiencies do not warrant discussion here. On January 20, 2015,

the district court denied appellant’s petition without an evidentiary hearing, stating that the

petition was time-barred and failed on its merits.

       This appeal follows.




1
 These problems came to light in July 2012 following a Frye-Mack hearing in Dakota
County. The state does not dispute that there were serious problems that caused the
SPPDCL to lose its accreditation, but argues that any claims based on the problems should
have been raised at the time of the guilty plea, not when the problems became public.

                                              3
                                       DECISION

1.     Did the postconviction court abuse its discretion by summarily denying
       appellant’s petition for relief because it was untimely?

       Appellant argues that the postconviction court abused its discretion by determining

that his petition for postconviction relief was time-barred. We review a summary denial

of postconviction relief for abuse of discretion. Powers v. State, 695 N.W.2d 371, 374

(Minn. 2005). “A postconviction court abuses its discretion when its decision is based on

an erroneous view of the law or is against logic and the facts in the record.” State v. Nicks,

831 N.W.2d 493, 503 (Minn. 2013) (quotation omitted).

       Any person convicted of a crime who claims his conviction was obtained in

violation of his constitutional rights “may commence a proceeding to secure relief.” Minn.

Stat. § 590.01, subd. 1 (2014). A petition for postconviction relief must be filed within two

years of the later of “(1) the entry of judgment of conviction or sentence if no direct appeal

is filed; or (2) an appellate court’s disposition of petitioner’s direct appeal.” Id., subd. 4(a)

(2014). A petition filed after the two-year limit may be considered if it satisfies one of five

statutory exceptions. Id., subd. 4(b) (2014).

       A petition that invokes a statutory exception to the two-year limit “must be filed

within two years of the date the claim arises.” Id., subd. 4(c) (2014). “[A] claim arises

when the [petitioner] knew or should have known of the claim.” Sanchez v. State, 816

N.W.2d 550, 560 (Minn. 2012). “If the petitioner does not demonstrate that an exception

applies and that application of the exception is timely, the postconviction court may

summarily deny the petition as untimely.” Roberts v. State, 856 N.W.2d 287, 290 (Minn.



                                                4
App. 2014), review denied (Minn. Jan. 28, 2015). Here, appellant does not deny that his

petition was outside the two-year time limit, but argues that the “newly discovered

evidence” and “interests of justice” exceptions apply. Because we find that the “newly

discovered evidence” and “interests of justice” exceptions do not apply, we hold that

appellant’s claims are time-barred and therefore we do not reach them on the merits.

       a.     Newly discovered evidence

       Appellant argues that the postconviction court abused its discretion when it denied

his postconviction petition in which he alleged deficiencies at the SPPDCL that should

allow him to withdraw his plea based on newly discovered evidence. To satisfy the newly-

discovered-evidence exception to the postconviction time bar, appellant’s postconviction

petition must allege that (1) newly discovered evidence exists; (2) the evidence “could not

have been ascertained by the exercise of due diligence within the two-year time period for

filing a postconviction petition;” (3) the evidence is not cumulative; (4) the evidence is not

for impeachment purposes; and (5) the evidence “establishes by a clear and convincing

standard that the petitioner is innocent of the offense . . . for which the petitioner was

convicted.” Id. (quotation omitted).

       In Roberts v. State, this court concluded that appellant failed to show that he could

not have discovered the issues with the SPPDCL’s testing with due diligence. Id. at 291.

This court reasoned:

              [Appellant] does not claim that he made any effort to
              investigate the validity of the test results. Nor does he claim
              that anyone prevented him from doing so. Instead, he merely
              asserts that the deficiencies in the crime lab’s procedures could
              not have been discovered with due diligence because no one


                                              5
              had reason to suspect problems at the crime lab. That assertion
              is belied by [appellant’s] postconviction submissions, which
              show that the defendant in the 2012 Dakota County case
              discovered the deficiencies.

Id. In this case, the record does not indicate that appellant made any effort to investigate

the SPPDCL’s test results. In fact, the record shows that appellant did not question the lab

results, indicating that he did not exercise due diligence in questioning the validity of the

test results before pleading guilty.

       Moreover, it appears as though any evidence of the SPPDCL’s testing problems

would have only constituted impeaching evidence. “We will not grant a new trial on the

basis of evidence that is merely impeaching.” Pippit v. State, 737 N.W.2d 221, 228 (Minn.

2007). Although appellant argues that the evidence concerning the SPPDCL’s procedures

renders the evidence of the controlled substances inadmissible, he does not present

evidence that the SPPDCL’s deficiencies affected his particular case. Therefore it appears

that the evidence regarding the SPPDCL’s problems would be used to impeach a lab

analyst on cross-examination, rather than precluding the evidence from being admitted.

See e.g., Sentinel Mgmt. Co. v. Aetna Cas. & Sur. Co., 615 N.W.2d 819, 824-25 (Minn.

2000) (holding that alleged deficiencies in expert witness’s procedures “went to the weight,

rather than to the admissibility of his testimony.”).

       Under the newly-discovered-evidence exception, appellant also must show by clear-

and-convincing evidence that he is innocent of the offense for which he was convicted.

Minn. Stat. § 590.01, subd. 4(b)(2). “[T]o prove a claim by clear and convincing evidence,

a party’s evidence should be unequivocal, intrinsically probable and credible, and free from



                                              6
frailties.” Riley v. State, 819 N.W.2d 162, 170 (Minn. 2012) (alteration in original)

(quotation omitted).     Appellant’s proffered newly discovered evidence consists of

deficiencies at the SPPDCL. But appellant has not offered any evidence indicating that the

seized controlled substance in his case is not what the SPPDCL said it was. Instead, he

argues that “[w]ithout a valid, reliable laboratory analysis, the [s]tate cannot meet its

burden of proving that the item at issue contained controlled substances. Thus, this new

evidence would probably produce a dismissal of the charges, an acquittal or a more

favorable result on retrial.”

       Appellant has not demonstrated by clear-and-convincing evidence that he is

innocent of the offenses for which he was convicted based on this speculative claim. See

Roberts, 856 N.W.2d at 291-92 (holding that the appellant in Roberts did not demonstrate

by clear-and-convincing evidence that he is innocent of the offense for which he was

convicted because he did not offer evidence regarding the chemical composition of the

substance and never claimed that the substance was not cocaine). At his plea hearing,

appellant admitted that officers seized a substance from his vehicle that tested positive for

methamphetamine. He further admitted to officers that he knew that the baggies of

controlled substances were in the car and that he was aware the baggies contained

controlled substances. Because appellant has failed to meet his burden of establishing that

the new evidence regarding the SPPDCL could not have been discovered with due

diligence or that it establishes his innocence by clear-and-convincing evidence, we find

that the postconviction court did not abuse its discretion by concluding that this exception

is not applicable to appellant’s case.


                                             7
         b.     Interests of justice

         Appellant also asserts that his petition for postconviction relief was not time-barred

because it satisfies the “interests of justice” exception. “[A] court may hear an untimely

petition for postconviction relief if ‘the petitioner establishes to the satisfaction of the court

that the petition is not frivolous and is in the interests of justice.’” Id. at 292 (quoting Minn.

Stat. § 590.01, subd. 4(b)(5)). This exception has only been applied in exceptional

situations. Id. To qualify for the “interests of justice” exception, a claim must have

substantive merit and the petitioner must not have deliberately and inexcusably failed to

raise the issue on direct appeal. Id. The court also weighs the degree to which each party

is at fault for the alleged error, determines whether a fundamental unfairness to the

defendant needs to be addressed, and decides if there is a necessity to protect the integrity

of judicial proceedings.2 Id.

         In Roberts, this court stated that Roberts had the opportunity to investigate the

validity of the test results. Id. at 293. His attorney did not refuse to investigate the reports,

nor did the state hinder such an investigation. Id. By not investigating, Roberts was at

fault for failing to discover the problems with the crime lab before he pleaded guilty. Id.

This court went on to say that there was nothing fundamentally unfair about holding

Roberts accountable for his choice to accept the state’s scientific evidence and plead guilty.

Id. Ultimately, this court held that the “interests of justice” exception did not apply to

Roberts’s petition. Id. at 293-94.



2
    This list of factors is nonexclusive. Gassler v. State, 787 N.W.2d 575, 586 (Minn. 2010).

                                                8
       For purposes of this issue, there is nothing significantly different about appellant’s

situation and the facts the court dealt with in Roberts. Like the appellant in Roberts,

nothing hindered appellant’s ability in this case to investigate the SPPDCL reports.

Appellant simply chose to accept the state’s evidence and pleaded guilty without

questioning the validity of the reports. In fact, appellant, by accepting the plea deal offered

by the state before receiving the results of the SPPDCL test, made the choice to accept the

plea agreement offered by the State, regardless of the results of the laboratory testing of

the evidence. Thus, appellant has not satisfied the elements of the “interests of justice”

exception.

       In sum, the two alleged exceptions to the two-year time bar are not applicable in

appellant’s case. The court therefore did not abuse its discretion by summarily denying

appellant’s postconviction petition as time-barred.

2.     Did the postconviction court abuse its discretion when it denied appellant’s
       request for an evidentiary hearing?

       Appellant argues that “the postconviction court abused its discretion when it denied

appellant’s request for an evidentiary hearing where the facts asserted in the petition for

postconviction relief demonstrate that he is entitled to relief.” When a petition for

postconviction relief is filed, “the court shall promptly set an early hearing on the petition

and response thereto, and promptly determine the issues” “[u]nless the petition and the files

and records of the proceeding conclusively show that the petitioner is entitled to no relief.”

Minn. Stat. § 590.04, subd. 1 (2014). “Any doubts about whether to conduct an evidentiary

hearing should be resolved in favor of the defendant seeking relief.” Nicks, 831 N.W.2d



                                              9
at 504. The postconviction court’s decision on whether to hold an evidentiary hearing is

reviewed for an abuse of discretion. Riley, 819 N.W.2d at 167.

       Appellant has not challenged the lab results or alleged that the controlled substance

at issue was not methamphetamine. Instead, he pleaded guilty to one of the charged

offenses and admitted that he had been in possession of a controlled substance. Thus,

appellant has not shown that the postconviction court abused its discretion by denying his

request for an evidentiary hearing.

       Affirmed.




                                            10